Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Registration Statement on Amendment No. 1to Form S-1 of Pacific Ethanol, Inc. of our report dated March 31, 2010, relating to our audits of the consolidated financial statements, appearing in the Prospectus, which is part of this Registration Statement. We also consent to the reference to our firm under the caption “Experts” in such Prospectus. HEIN & ASSOCIATES LLP Irvine, California January 25, 2011
